
	
		II
		112th CONGRESS
		1st Session
		S. 1934
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2011
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal
		  certain communications taxes, and for other purposes.
	
	
		1.Repeal of excise tax on
			 telephone and other communications services
			(a)In
			 generalChapter 33 of the Internal Revenue Code of 1986 is
			 amended by striking subchapter B.
			(b)Conforming
			 amendments
				(1)Section 4293 of
			 the Internal Revenue Code of 1986 is amended by striking chapter 32
			 (other than the taxes imposed by sections 4064 and 4121) and subchapter B of
			 chapter 33, and inserting and chapter 32 (other than the taxes
			 imposed by sections 4064 and 4121),.
				(2)Paragraph (1) of
			 section 6302(e) of such Code is amended by striking section 4251
			 or.
				(3)Paragraph (2) of
			 section 6302(e) of such Code is amended—
					(A)by striking
			 imposed by— and all that follows through with respect
			 to and inserting imposed by section 4261 or 4271 with respect
			 to, and
					(B)by striking
			 bills rendered or.
					(4)Subsection (e) of
			 section 6302 of such Code is amended by striking communications services
			 and in the heading.
				(5)Section 6415 of
			 such Code is amended by striking 4251, 4261, or 4271 each place
			 it appears and inserting 4261 or 4271.
				(6)Paragraph (2) of
			 section 7871(a) of such Code is amended by inserting or at the
			 end of subparagraph (B), by striking subparagraph (C), and by redesignating
			 subparagraph (D) as subparagraph (C).
				(7)The table of
			 subchapters for chapter 33 of such Code is amended by striking the item
			 relating to subchapter B.
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid pursuant to bills first rendered more than 90 days after the date of the
			 enactment of this Act.
			2.Permanent
			 moratorium on internet access taxes and multiple and discriminatory taxes on
			 electronic commerce
			(a)In
			 generalSection 1101(a) of the Internet Tax Freedom Act (47
			 U.S.C. 151 note) is amended by striking taxes during the period
			 beginning November 1, 2003, and ending November 1, 2014: and inserting
			 taxes:.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxes
			 imposed after the date of the enactment of this Act.
			3.Prohibition on State
			 taxation of certain travel services
			(a)In
			 generalSection 40116(b) of
			 title 49, United States Code, is amended—
				(1)in paragraph (3),
			 by striking or;
				(2)in paragraph (4),
			 by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(5)amounts charged
				or retained for facilitating the booking of air transportation, hotel
				accommodations, car rental or other travel-related
				services.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply to any amount described
			 in paragraph (5) of section 40116(b) of title 49, United States Code (as added
			 by subsection (a)), that was not subject to a final assessment with respect to
			 any tax, fee, head charge, or other charge described in such section before the
			 date of the enactment of this Act.
			
